



EXECUTION VERSION




 
AMENDMENT NO. 10 TO CREDIT AGREEMENT
AMENDMENT NO. 10 TO CREDIT AGREEMENT (this “Amendment”), dated as of November 4,
2019, is entered into among BIO-REFERENCE LABORATORIES, INC., a New Jersey
corporation (“Company”), the Subsidiary Borrowers party hereto (“Subsidiary
Borrowers,” and together with Company, each a “Borrower” and, collectively, the
“Borrowers”), the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as the administrative agent for the Lenders (the
“Administrative Agent”).


W I T N E S S E T H :
WHEREAS, the Borrowers, the other Loan Parties party thereto, the Lenders party
thereto, and the Administrative Agent have executed and delivered that certain
Credit Agreement dated as of November 5, 2015, as amended by Amendment No. 1 to
Credit Agreement dated as of February 29, 2016, as amended by Amendment No. 2 to
Credit Agreement dated as of September 26, 2016, as amended by Amendment No. 3
to Credit Agreement dated as of March 17, 2017, as amended by Amendment No. 4 to
Credit Agreement dated as of August 7, 2017, as amended by Amendment No. 5 to
Credit Agreement dated as of November 8, 2017, as amended by Amendment No. 6 to
Credit Agreement dated as of December 22, 2017, as amended by Waiver Under and
Amendment No. 7 to Credit Agreement dated as of February 28, 2018, as amended by
Amendment No. 8 to Credit Agreement dated as of February 26, 2019, and as
amended by Amendment No. 9 to Credit Agreement dated as of August 6, 2019 (as
further amended, restated, supplemented, or otherwise modified from time to time
prior to the date hereof, the “Credit Agreement”); and


WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent make certain amendments to the Credit Agreement, and the Lenders party
hereto, constituting all Lenders under the Credit Agreement, have agreed to such
amendments, subject to the terms and conditions hereof.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the Borrowers, the other Loan
Parties, the Lenders and the Administrative Agent hereby covenant and agree as
follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein (and in the recitals above) which is defined in the Credit Agreement
shall have the meaning assigned to such term in the Credit Agreement. As of the
date hereof, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder,” “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement, as amended hereby.
SECTION 2. Amendments to Credit Agreement. Effective upon the satisfaction of
the conditions precedent set forth in Section 3, the Credit Agreement is hereby
amended as follows:






NAI-1509566825v8

--------------------------------------------------------------------------------





(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definition of “Amendment No. 10 Effective Date” in appropriate
alphabetical order:
“Amendment No. 10 Effective Date” means November 4, 2019.
(b)    Each of the following definitions in Section 1.01 of the Credit Agreement
is hereby amended so that it reads in its entirety as follows:
“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Amendment No. 10
Effective Date, the Aggregate Revolving Commitment is $75,000,000.
“Borrowing Base” means, at any time, the sum of (a) the lesser of (i) 70% of the
Borrowers’ Eligible Accounts at such time and (ii) the Borrowers’ Eligible
Collected A/R Amount at such time minus (b) Reserves.
The aggregate amount of Eligible Accounts attributable to any Borrower at any
time shall not exceed the aggregate amount of net Accounts calculated in
accordance with GAAP attributable to such Borrower as set forth on the most
recent Borrowing Base Certificate delivered to the Administrative Agent pursuant
to Section 5.01(g) of this Agreement.
The Administrative Agent may, in its Permitted Discretion, reduce the advance
rates set forth above, adjust Reserves or reduce one or more of the other
elements used in computing the Borrowing Base, with any such changes to be
effective three (3) Business Days after receipt of written notice thereof by the
Borrower Representative and the Lenders. The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(g) of this Agreement. It is
acknowledged and agreed that on and after the Amendment No. 10 Effective Date,
the $5,000,000 Reserve imposed by the Administrative Agent prior to the
Amendment No. 10 Effective Date applicable to all Borrowing Base Certificates
delivered on and after January 2019 shall no longer be imposed; provided,
however, that the Administrative Agent shall retain its right in its Permitted
Discretion to impose Reserves in the future in accordance with the terms of this
Agreement.
“Maturity Date” means November 5, 2021, or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.
(c)    The Administrative Agent and the Lenders agree that the Revolving
Commitment of each of the Lenders immediately after the effectiveness of this
Amendment in accordance with its terms on the date hereof and as of the
Amendment No. 10 Effective Date, shall be as set forth on the Commitment
Schedule attached as Exhibit A hereto.






NAI-1509566825v8    2

--------------------------------------------------------------------------------




SECTION 3. Conditions Precedent. This Amendment shall become effective on the
date the following conditions precedent shall have been satisfied:
(a)    the Administrative Agent shall have received signatures to this Amendment
from the parties listed on the signature pages hereto;
(b)    the Administrative Agent shall have received a certificate of each Loan
Party dated the Amendment No. 10 Effective Date and executed by its Secretary or
Assistant Secretary, which shall (i) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of this Amendment, and (ii) contain appropriate attachments,
including (A) a true and correct copy of the certificate or articles of
incorporation or organization of each Loan Party, (B) a true and correct copy of
its bylaws or operating, management or partnership agreement, or other
organizational or governing documents, and (C) a good standing certificate for
each Loan Party from its jurisdiction of organization or the substantive
equivalent available in the jurisdiction of organization for each Loan Party
from the appropriate governmental officer in such jurisdiction;
(c)    the Administrative Agent shall have received a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;
(d)    the Administrative Agent shall have received, for the benefit of the
Lender, an amendment fee equal to $45,000 (the “Amendment Fee”), and such
Amendment Fee shall be (i) deemed fully earned and due and payable upon
satisfaction of all of the other conditions to the effectiveness of this
Amendment set forth in this Section 3, and (ii) nonrefundable;
(e)    the Administrative Agent shall have received an amount, if any, such
that, after giving effect to this Amendment, the principal amount of all Loans
outstanding on the date hereof shall not exceed the lesser of (A) the Aggregate
Revolving Commitment (after giving effect to this Amendment) minus Reserves and
(B) the Borrowing Base (after giving effect to this Amendment); and
(f)    the Administrative Agent shall have received from the Borrowers (or the
Administrative Agent shall be satisfied with arrangements made for the payment
thereof) all other costs, fees, and expenses owed by the Borrowers to the
Administrative Agent in connection with this Amendment, including, without
limitation, reasonable attorneys’ fees and expenses, in accordance with Section
9.03 of the Credit Agreement.
SECTION 4. Miscellaneous.
(a)    Representations and Warranties. To induce the Administrative Agent and
Lenders to enter into this Amendment, the Borrowers hereby represent and warrant
to the Administrative Agent and the Lenders that all representations and
warranties of the Borrowers contained in Article III of the Credit Agreement or
any other Loan Document are true and correct in all material respects with the
same effect as though made on and as of the date hereof (except with respect to
representations and warranties made as of an expressed date, which
representations and warranties






NAI-1509566825v8    3

--------------------------------------------------------------------------------




are true and correct in all material respects as of such date). For the
avoidance of doubt, the parties hereto acknowledge that the Borrowing Base for
the Borrowing Base Reporting Date of September 30, 2019 shall be calculated
prior to giving effect to this Amendment.
(b)    No Offset. To induce the Administrative Agent and Lenders to enter into
this Amendment, the Borrowers hereby acknowledge and agree that, as of the date
hereof, and after giving effect to the terms hereof, there exists no right of
offset, defense, counterclaim, claim, or objection in favor of the Borrowers or
arising out of or with respect to any of the loans or other obligations of the
Borrowers owed by the Borrowers under the Credit Agreement or any other Loan
Document.
(c)    Loan Document. The parties hereto hereby acknowledge and agree that this
Amendment is a Loan Document.
(d)    Effect of Amendment. Except as set forth expressly herein, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrowers, enforceable in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
(e)    No Novation or Mutual Departure. The Borrowers expressly acknowledge and
agree that (i) this Amendment does not constitute or establish, a novation with
respect to the Credit Agreement or any of the other Loan Documents, or a mutual
departure from the strict terms, provisions, and conditions thereof, other than
with respect to the amendments set forth in Section 2 above, and (ii) nothing in
this Amendment shall affect or limit the Administrative Agent’s or any Lender’s
right to (x) demand payment of the Obligations under, or demand strict
performance of the terms, provisions and conditions of, the Credit Agreement and
the other Loan Documents (in each case, as amended), as applicable, (y) exercise
any and all rights, powers, and remedies under the Credit Agreement or the other
Loan Documents (in each case, as amended hereby) or at law or in equity, or (z)
do any and all of the foregoing, immediately at any time during the occurrence
of an Event of Default and in each case, in accordance with the terms and
provisions of the Credit Agreement and the other Loan Documents (in each case,
as amended hereby).
(f)    Release of Claims. In consideration of the agreement of the
Administrative Agent and the Lender to enter into this Amendment, the Parent and
the Loan Parties, on their behalf and on behalf of their respective successors
and assigns, hereby fully, finally, and irrevocably release, acquit, and
discharge the Administrative Agent, the Lenders and their Affiliates, and their
respective officers, directors, representatives, agents, attorneys, advisors,
employees, predecessors, successors, and assigns (collectively, the “Released
Parties”), from any and all defenses, affirmative defenses, claims,
counterclaims, offsets, cross claims, damages, demands, actions, judgments,
suits, losses, out-of-pocket expenses, and causes of action of any kind or
nature, whether in contract, tort, law, or equity, existing as of the date of
this Amendment or based on facts or circumstances arising at any time up through
and including the date of this Amendment, whether known or unknown, whenever and
howsoever arising, in each case with respect to the Loan Documents, the Loans,
and the Obligations. In addition, the Parent and the Loan Parties hereby agree
not to commence, join






NAI-1509566825v8    4

--------------------------------------------------------------------------------




in, prosecute, or participate (except to the extent required by law, including
the rules and regulations of any exchange on which any Loan Party’s or Parent’s
securities are then listed, quoted or otherwise admitted for trading) in any
suit or other proceeding in a position adverse to that of any of the Released
Parties arising directly or indirectly from any of the foregoing matters. If the
Parent or the Loan Parties or any of their respective successors or assigns
violate the foregoing covenant, the Parent and the Loan Parties, for themselves
and their respective successors and assigns, jointly and severally agree to pay,
in addition to (but without duplication of) such other damages as any Released
Party may sustain as a result of such violation, all reasonable attorneys’ fees
and costs incurred by any Released Party as a result of such violation.
(g)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Amendment may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of this Amendment.
(h)    Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Amendment via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Amendment.
(i)    Recitals Incorporated Herein. The preamble and the recitals to this
Amendment are hereby incorporated herein by this reference.
(j)    Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(k)    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
New York, but giving effect to federal laws applicable to national banks.
(l)    Severability. Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
(m)    Reaffirmation of Loan Parties. Each Loan Party (i) consents to the
execution and delivery of this Amendment, (ii) reaffirms all of its obligations
and covenants under the Loan Documents (including, without limitation, the
Collateral Documents and the Loan Guaranty) to which it is a party, and (iii)
agrees that, except to the extent amended hereby, none of its respective






NAI-1509566825v8    5

--------------------------------------------------------------------------------




obligations and covenants under the Loan Documents shall be reduced or limited
by the execution and delivery of this Amendment.
(n)    Reaffirmation of Parent. Parent (i) consents to the execution and
delivery of this Amendment, (ii) reaffirms all of its obligations and covenants
under the Loan Documents (including, without limitation, the Collateral
Documents) to which it is a party, and (iii) agrees that, except to the extent
amended hereby, none of its obligations and covenants under the Loan Documents
shall be reduced or limited by the execution and delivery of this Amendment.
(o)    Borrowing Base Calculation. For the avoidance of doubt, each party hereto
acknowledges and agrees that the Borrowing Base calculated as of October 31,
2019 for the Borrowing Base Certificate delivered on or before November 20, 2019
and for each Borrowing Base Certificate thereafter shall be calculated after
giving effect to this Amendment.
[SIGNATURES ON FOLLOWING PAGES.]








NAI-1509566825v8    6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers, the other Loan Parties, the Administrative
Agent and the Lenders have caused this Amendment to be duly executed by their
respective duly authorized officers as of the day and year first above written.
BORROWERS:


BIO-REFERENCE LABORATORIES, INC.
GENEDX, INC.
FLORIDA CLINICAL LABORATORY, INC.
MERIDIAN CLINICAL LABORATORY CORP.




By:    /s/ Adam Logal        
Name:    Adam Logal
Title:    Vice President




OTHER LOAN PARTIES:


CAREEVOLVE.COM, INC.
BRLI-GENPATH DIAGNOSTICS, INC.
GENEDX MENA LLC




By:    /s/ Adam Logal        
Name:    Adam Logal
Title:    Vice President






[BRLI - Amendment No. 10 to Credit Agreement]
NAI-1509566825v8



--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED BY:


OPKO HEALTH, INC., as Parent




By:    /s/ Adam Logal        
Name:    Adam Logal
Title:    Sr. Vice President, CFO








[BRLI - Amendment No. 10 to Credit Agreement]
NAI-1509566825v8



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
Individually as a Lender and as Administrative Agent, Issuing Bank and Swingline
Lender




By:    /s/ Antje Focker        
Name:    Antje Focke
Title:    Executive Director




[BRLI - Amendment No. 10 to Credit Agreement]
NAI-1509566825v8



--------------------------------------------------------------------------------




Exhibit A




COMMITMENT SCHEDULE
Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$75,000,000
Total
$75,000,000





[BRLI - Amendment No. 10 to Credit Agreement]
NAI-1509566825v8

